                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    JASON P. JONES,                               §
                 Plaintiff,                       §
                                                  §
    v.                                            §   Civil Case No. 3:18-CV-01793-N-BK
                                                  §
    SOCIAL SECURITY ADMIN.,                       §
                                                  §
                      Defendant.                  §


         ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

           The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Plaintiff’s case is DISMISSED WITHOUT PREJUDICE.

           The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Plaintiff may




1
     Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the district court certifies an appeal as not taken in good faith.
challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 2nd day of November, 2018.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
